Citation Nr: 0331994	
Decision Date: 11/18/03    Archive Date: 11/25/03

DOCKET NO.  02-03 277A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy as result of herbicide exposure.

2.  Entitlement to a total evaluation based on individual 
unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel




INTRODUCTION

The appellant in this case is a veteran who served on active 
duty from May 1966 to April 1970.

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from a May 2001 rating decision by 
a Department of Veterans Affairs (VA) Regional Office (RO).  
A notice of disagreement was received in June 2001, a 
statement of the case was issued in February 2002, and a 
substantive appeal was submitted in April 2002.  Although the 
veteran's appeal initially included the additional issue of 
service connection for degenerative disc disease of the 
cervical and lumbar spines, in his substantive appeal he 
indicated that he was only appealing the peripheral 
neuropathy and total rating based on individual 
unemployability issues.          


REMAND

In December 2000, the veteran indicated that his benefits 
from the Social Security Administration (SSA) have been 
suspended.  However, in a statement dated January 2001, the 
veteran indicates that he was unable to work and it appears 
that he was in the process of attempting to have his SSA 
benefits reinstated.  The Board believes an effort must be 
made to obtain the SSA records.  The importance of obtaining 
these records is clear.  See Waddell v. Brown, 5 Vet. App. 
454 (1993; Murinscak v. Derwinski, 2 Vet. App. 363 (1992).  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should review the record and 
send an appropriate letter to the 
appellant to ensure compliance with all 
VCAA notice and assistance requirements.  
The RO should (a) advise the appellant of 
the information and evidence not of 
record that is necessary to support his 
claim, (b) of the information and 
evidence that VA will seek to provide, 
and (c) of the information and evidence 
that the appellant is expected to 
provide.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Charles v. 
Principi, 16 Vet. App. 370 (2002).  The 
RO should also ensure that the VCAA 
notice is in compliance with Paralyzed 
Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. 
Cir. 2003).

2.  The RO should make an effort to 
obtain from the SSA a copy of all 
disability determinations it has made for 
the veteran and copies of all medical 
records upon which any such award was 
based.    

3.  After completion of the above and any 
additional development which the RO may 
deem necessary, the RO should review the 
record and furnish the appellant and his 
representative with an appropriate 
supplemental statement of the case and 
afford them an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.  

The veteran and his representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




